DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: processing unit, angle adjusting unit, optical receiving unit, optical transmitting unit, first frequency adjustment unit, reference angle adjusting unit, predicting unit in claim 1-19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wagner US 20160073080.

Regarding claim 1, Wagner meets the claim limitations, as follows: 
A hybrid sensor, comprising: 
a first sensor which obtains first data for a target (i.e. a color camera generates a color image) [paragraph 22]; 
a second sensor which obtains second data for the target (i.e. depth camera generates a depth image) [paragraph 22]; and 
a processing unit (page 57 of the instant application states that the various units are implemented on hardwired device, FPGA, ASIC, SoC with processors and controllers) which generates composite data obtained by mapping the first data and the second data (i.e. depth camera combined with a color camera to generate a depth image combined with the video image. This can used to perform SLAM (simultaneous localization and mapping)) [paragraph 34-36].  

Regarding claim 2, Wagner meets the claim limitations, as follows: 
The hybrid sensor according to claim 1, wherein the first data includes first coordinate information which is two-dimensionally represented and intensity information related to the first coordinate information, the second data includes second coordinate information which is two-dimensionally represented and depth information related to the second coordinate information, and the composite data includes space coordinate information which is three-dimensionally represented and the intensity information (i.e. depth and color images composed of pixels in a 2d coordinate system which have intensity. These images are combined by transforming the depth image into the coordinate system of the color image.) [paragraph 5, 22, 38,42; fig. 4].  

Regarding claim 3, Wagner meets the claim limitations, as follows: 
The hybrid sensor according to claim 2, wherein the processing unit compares the first coordinate information and the second coordinate information with respect to a space region where a first space area seen from a position where the first sensor is installed and a second space area seen from a position where the second sensor is installed overlap to map corresponding coordinate information (i.e. depth and color images composed of pixels in a 2d coordinate system which have intensity. These images are combined by transforming the depth image into the coordinate system of the color image.) [paragraph 5, 22, 38,42; fig. 4].  

Regarding claim 14, Wagner meets the claim limitations, as follows: 
The hybrid sensor according to claim 1, wherein the processing unit generates the composite data based on (i) depth information corresponding to common coordinate information corresponding to the second coordinate information, among the first coordinate information and (ii) intensity information corresponding to the common coordinate information (i.e. depth and color images composed of pixels in a 2d coordinate system which have intensity. These images are combined by transforming the depth image into the coordinate system of the color image.) [paragraph 5, 22, 38,42; fig. 4].  





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 4-6, 8, 10, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner in view of Phillips US 20140125966.

Regarding claim 4, Wagner do/does not explicitly disclose(s) the following claim limitations:
wherein the second sensor comprises a first angle adjusting unit (the instant application states that adjusting units are a driver that drives a reflector) including a first reflection area and a second reflection area; 
an optical transmitting unit (the instant application states that transmitting units are a light source and a reflector) which transmits light to the first reflection area of the first angle adjusting unit; 
an optical receiving unit (the instant application states that receiving units are a photodiode) which receives light from the second reflection area of the first angle adjusting unit; and 
a light blocking wall which separates a movement path of the transmitted light and a movement path of the received light.  
However, in the same field of endeavor Phillips discloses the deficient claim limitations, as follows:
wherein the second sensor comprises a first angle adjusting unit including a first reflection area and a second reflection area (i.e. transmit faces 42 has a plurality of reflections areas and receive reflection device 56) [paragraph 42; fig. 5-7]; 
an optical transmitting unit which transmits light to the first reflection area of the first angle adjusting unit (i.e. beam source 12 transmits light to reflection area) [paragraph 57; fig. 5-7]; 
an optical receiving unit which receives light from the second reflection area of the first angle adjusting unit (i.e. receive reflection device 56) [paragraph 53; fig. 5-7]; and 
a light blocking wall which separates a movement path of the transmitted light and a movement path of the received light (i.e. optical isolation plate 90) [paragraph 73; fig. 5-7].  
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the teachings of Wagner with Phillips to have the second sensor comprises a first angle adjusting unit including a first reflection area and a second reflection area; an optical transmitting unit which transmits light to the first reflection area of the first angle adjusting unit; an optical receiving unit which receives light from the second reflection area of the first angle adjusting unit; and 
a light blocking wall which separates a movement path of the transmitted light and a movement path of the received light.  
It would be advantageous because this type of sensor reduces the interaction between the outputted light and received light. 
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of filing, to modify the teachings of Wagner with Phillips to obtain the invention as specified in claim 4.

Regarding claim 5, Phillips meets the claim limitations, as follows: 
The hybrid sensor according to claim 4, wherein the light blocking wall is installed between the optical transmitting unit and the optical receiving unit and forms a blocking area with respect to the first angle adjusting unit such that the light which is transmitted by the optical transmitting unit is reflected or scattered from the first reflection area of the first angle adjusting unit and the reflected or scattered light does not reach the optical receiving unit so that the transmitted light moves through a path to be reflected from the first reflection area and light reflected from a target moves through a path to be reflected from the second reflection area (i.e. fig. 5-7 show the wall is between the transmitting and receiving units and no light crosses over) [fig. 5-7].  

Regarding claim 6, Phillips meets the claim limitations, as follows: 
The hybrid sensor according to claim 4, wherein the first angle adjusting unit includes a first reflector having the first reflection area and a second reflector having the second reflection area and the first reflector and the second reflector are located in a first space and a second space separated by the light blocking wall, respectively (i.e. fig. 5-7 show the wall is between the transmitting and receiving units and no light crosses over) [fig. 5-7].  

Regarding claim 8, Phillips meets the claim limitations, as follows: 
The hybrid sensor according to claim 4, wherein the first angle adjusting unit moves at a predetermined period to change the normal line of the first reflection area and the normal line of the second reflection area and the first angle adjusting unit synchronizes a period of the first reflection area and a period of the second reflection area and makes a normal line direction of the first reflection area and a normal line direction of the second reflection area parallel to each other (i.e. resulting directions of the incoming and outgoing light are parallel) [fig. 5-7].  

Regarding claim 10, Phillips meets the claim limitations, as follows: 
The hybrid sensor according to claim 4, wherein the first angle adjusting unit includes a first reflector having the first reflection area and a second reflector having the second reflection area and the first reflector and the second reflector are formed to be a polygonal column to move while rotating (i.e. transmit faces 42 has a plurality of reflections areas and receive reflection device 56 form a column and can rotate) [paragraph 42; fig. 5-7].  

Claim 19 is rejected using similar rationale as claim 4.



Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner in view of Kearns 20120182392.

Regarding claim 13, Wagner do/does not explicitly disclose(s) the following claim limitations:
wherein the hybrid sensor operates both the first sensor and the second sensor for a target which is closer than a predetermined distance to generate composite data and selectively operates the first sensor or the second sensor for a target which is disposed farther than a predetermined distance to obtain data
However, in the same field of endeavor Kearns discloses the deficient claim limitations, as follows:
wherein the hybrid sensor operates both the first sensor and the second sensor for a target which is closer than a predetermined distance to generate composite data and selectively operates the first sensor or the second sensor for a target which is disposed farther than a predetermined distance to obtain data (i.e. the robot can tilt the second 3d image sensor to accommodate when a person is very close (determined by a threshold distance) to stay in sensor range) [paragraph 234].  
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the teachings of Wagner with Kearns to have the hybrid sensor operates both the first sensor and the second sensor for a target which is closer than a predetermined distance to generate composite data and selectively operates the first sensor or the second sensor for a target which is disposed farther than a predetermined distance to obtain data.
It would be advantageous because this would enable the proper sensor to be used for the location of the object of interest. 
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of filing, to modify the teachings of Wagner with Kearns to obtain the invention as specified in claim 13.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner in view of Binney US 20150253777.

Regarding claim 20, Wagner disclose(s) the following claim limitations:
A moving object, comprising: 
a hybrid sensor which obtains first data related to a target by means of a first sensor, obtains second data related to the target by means of a second sensor, and generates composite data obtained by mapping the first data and the second data (i.e. depth camera combined with a color camera to generate a depth image combined with the video image. This can used to perform SLAM (simultaneous localization and mapping)) [paragraph 34-36]; 
a map generator which analyzes the first data or the composite data to generate a map related to a surrounding environment (i.e. depth camera combined with a color camera to generate a depth image combined with the video image. This can used to perform SLAM (simultaneous localization and mapping)) [paragraph 34-36]; and 
Wagner do/does not explicitly disclose(s) the following claim limitations:
a moving device implemented to move the moving object based on the map
However, in the same field of endeavor Binney discloses the deficient claim limitations, as follows:
a moving device implemented to move the moving object based on the map (i.e. movement system 106 moves the robot based on the mapping generated) [paragraph 26,44; fig. 1a].  

It would have been obvious to one with ordinary skill in the art at the time of filing to modify the teachings of Wagner with Binney to have a moving device implemented to move the moving object based on the map.
It would be advantageous because the mapping system of Wagner implemented on a device that moves itself would be able to navigate a variety of scenarios. 
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of filing, to modify the teachings of Wagner with Binney to obtain the invention as specified in claim 20.


Allowable Subject Matter
Claims 7-9, 11, 12, and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED T WALKER whose telephone number is (571)272-1839.  The examiner can normally be reached on M-F: 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jared Walker/Primary Examiner, Art Unit 2426